Supreme Court of Florida
                                   ____________

                                   No. SC17-1458
                                   ____________

                        WILLIAM KENNETH TAYLOR,
                                Appellant,

                                           vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                   [April 5, 2018]

PER CURIAM.

      This case is before the Court on appeal by William Taylor from an order

denying a motion to vacate a sentence of death under Florida Rule of Criminal

Procedure 3.851. Because the order concerns postconviction relief from a sentence

of death, this Court has jurisdiction over the appeal under article V, section 3(b)(1)

of the Florida Constitution. For the reasons explained below, we affirm the

postconviction court’s denial of relief.

              FACTUAL AND PROCEDURAL BACKGROUND

      Taylor was found guilty of first-degree murder of Sandra Kushmer,

attempted first-degree murder of William Maddox, robbery with a deadly weapon,
robbery with a firearm, and armed burglary of a dwelling. See Taylor v. State

(Taylor I), 937 So. 2d 590, 596 (Fla. 2006). After the penalty phase, the jury

returned a recommendation of death by a vote of twelve to zero. Id. at 597. The

trial court found the following aggravating circumstances: “(1) the murder was

committed while Taylor was on felony probation; (2) Taylor had previously been

convicted of a felony involving a threat of violence to the person; and (3) the

murder was committed for pecuniary gain.” Id. (citations omitted). Each

aggravating circumstance was afforded great weight. Id. The trial court did not

find that any statutory mitigators existed, but found thirteen nonstatutory

mitigating circumstances. Id. The trial court concluded that the aggravating

circumstances outweighed the mitigating circumstances and Taylor was sentenced

to death. Id.

      On direct appeal, Taylor raised one guilt phase claim and three penalty phase

claims. Id. at 597-601. We denied Taylor’s claims and upheld his convictions and

sentence of death. Id. at 604. Taylor did not seek certiorari review, and his

sentence became final upon expiration of the time to file a petition for writ of

certiorari. See Fla. R. Crim. P. 3.851(d)(1)(A).

      On October 9, 2006, Taylor filed a postconviction motion under Florida

Rule of Criminal Procedure 3.851. Taylor v. State (Taylor II), 87 So. 3d 749, 756-

57 (Fla. 2012). The postconviction court denied all of Taylor’s postconviction


                                         -2-
claims. Id. at 757. Taylor also filed a petition for writ of habeas corpus. Id. at

753. We affirmed the postconviction court’s denial of Taylor’s rule 3.851 motion

and denied Taylor’s petition for a writ of habeas corpus. Id. at 765.

      On January 9, 2017, Taylor filed a successive motion for postconviction

relief under Florida Rule of Criminal Procedure 3.851. The postconviction court

denied Taylor’s motion.

      This appeal follows.

                                    ANALYSIS

      In this successive postconviction motion, Taylor raises two claims: (1) his

death sentence violates the Sixth Amendment in light of Hurst v. State (Hurst), 202
So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017), and Hurst v. Florida,

136 S. Ct. 616 (2016); and (2) his death sentence violates the Eighth Amendment

under Caldwell v. Mississippi, 472 U.S. 320 (1985). These issues present purely

legal questions, which we review de novo. E.g., Mosley v. State, 209 So. 3d 1248,

1262 (Fla. 2016).

      In Davis v. State, 207 So. 3d 142 (Fla. 2016), cert. denied, 137 S. Ct. 2218

(2017), we held that a jury’s unanimous recommendation of death is “precisely

what we determined in Hurst to be constitutionally necessary to impose a sentence

of death” because a “jury unanimously f[inds] all of the necessary facts for the

imposition of [a] death sentence[] by virtue of its unanimous recommendation[].”


                                         -3-
207 So. 3d at 175. This Court has consistently relied on Davis to deny Hurst relief

to defendants who have received unanimous jury recommendations of death. See,

e.g., Smithers v. State, No. SC17-1283 (Fla. Mar. 29, 2018); Grim v. State, No.

SC17-1071 (Fla. Mar. 29, 2018); Bevel v. State, 221 So. 3d 1168, 1178 (Fla. 2017);

Guardado v. Jones, 226 So. 3d 213, 215 (Fla. 2017), cert. denied, No. 17-7171

(U.S. Apr. 2, 2018); Cozzie v. State, 225 So. 3d 717, 733 (Fla. 2017), cert. denied,

No. 17-7545 (U.S. Apr. 2, 2018); Morris v. State, 219 So. 3d 33, 46 (Fla.), cert.

denied, 138 S. Ct. 452 (2017); Tundidor v. State, 221 So. 3d 587, 607-08 (Fla.

2017), cert. denied, 138 S. Ct. 829 (2018); Oliver v. State, 214 So. 3d 606, 617

(Fla.), cert. denied, 138 S. Ct. 3 (2017); Truehill v. State, 211 So. 3d 930, 956-57

(Fla.), cert. denied, 138 S. Ct. 3 (2017). Taylor is among those defendants who

received a unanimous jury recommendation of death, and his arguments do not

compel departing from our precedent.

      Accordingly, because we find that any Hurst error in this case was harmless

beyond a reasonable doubt, we affirm the circuit court’s order summarily denying

Taylor’s successive motion for postconviction relief.

      Taylor also contends that a unanimous jury recommendation violates the

Eighth Amendment pursuant to Caldwell, when a jury is repeatedly told that its

role is advisory. Taylor’s Caldwell claim is procedurally barred because it was

raised and rejected on direct appeal. Taylor I, 937 So. 2d at 599; e.g., Dennis v.


                                         -4-
State, 109 So. 3d 680, 692 (Fla. 2012) (“Dennis’ claim . . . is procedurally barred

because it was raised and rejected on direct appeal.”).

                                  CONCLUSION

      Accordingly, we affirm the postconviction court’s denial of Taylor’s motion

for postconviction relief.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and
LAWSON, JJ., concur.
CANADY, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Hillsborough County,
     Michelle Sisco, Judge - Case No. 292001CF008692000AHC

Kevin T. Beck of Law Office of Kevin T. Beck, P.A., St. Petersburg, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Christina Z.
Pacheco, Assistant Attorney General, Tampa, Florida,

      for Appellee




                                        -5-